DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Pelletier; Ghyslain et al. US PGPUB 20140056243 A1, in view of Xiong; Xin et al. US PGPUB 20140128092 A1, further in view of  WU; Chunli et al. US PGPUB 20160050652 A1.
Regarding claim 1. Pelletier teaches A data communication method, comprising: 
establishing, by an apparatus, a data radio bearer (DRB) with a first base station;  (¶0252, at least one DRB have been established/setup (e.g., and are not suspended) for the connection associated with the first eNB (e.g., the primary layer). ) 
and 
while maintaining connection with both the first base station and the second base station, (Fig. 15, DRB(x) over MeNB and SceNB) receiving, by the apparatus, downlink  data on the DRB separately from the first base station and the second base station (¶0148, IP packets for a given EPS bearer may be exchanged over either data path (e.g., the path associated with the MeNB or the path associated with the SCeNB);
sending, by the apparatus, uplink data  on the DRB to one of the first base station, the second base station, or both.  (Id.)

However, Xiong teaches
establishing, by the apparatus, the DRB with a second base station (Fig. 8, 805, Establish a user plane bearer between UE and LoMo, see ¶0085 the small cell establishes a data bearer with the UE to share data traffic with the macro base station)  according to DRB configuration information of the DRB, (¶0063, The macro base station performs RRC reconfiguration on the UE to establish… data radio bearer DRB), 
wherein the DRB configuration information comprises an evolved radio access bearer (E-RAB) quality of service (QoS) parameter, wherein the E-RAB OoS parameter is a QoS parameter based on a splitting decision made by the first base station. (¶0082, “IP data traffic splitting is performed at the macro base station of the LTE for the downlink data, services having high QoS requirements such as speech and video are still scheduled by primary component carriers PCCs, and … services having low Qos requirements are provided by SCCs,”)
in order to increase the capacity of mobile broadband communication (¶0082).
Pelletier and Xiong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 
Pelletier and Xiong does not teach 
DRB configuration information comprises an evolved radio access bearer (E-RAB) quality of service (QoS) parameter, wherein the splitting decision comprises a first splitting proportion of a guaranteed bit rate (GBR) distributed to the DRB of the first base station and a second splitting proportion of the GBR distributed to the DRB of the second base station, wherein the OoS parameter comprises a GBR parameter indicating the second splitting proportion of the GBR and instructs the second base station to operate according to the second splitting proportion of the GBR.
However, Wu teaches
DRB configuration information ([0109] “[0109] In the following, parameters which may be sent from the macro-eNB (also referred to as PCell eNB) to the pico-eNB (also referred to as SCell eNB) as configuration parameters in the configuration preparation message are listed: … [0111] DRB configuration: ) comprises an evolved radio access bearer (E-RAB) quality of service (QoS) parameter ([0123] “it may be useful for the macro-eNB to signal the following QoS parameters for the bearers to be handled by the pico-eNB, per bearer: … [0126] GBR QoS information”)
wherein the splitting decision (Fig. 3, step 2, Decision to configure and activate SCell in PICO eNB) comprises a first splitting proportion of a guaranteed bit rate (GBR) distributed to the DRB of the first base station and a second splitting proportion of the GBR distributed to the DRB of the second base station, ([0128] “[0128] In addition, it might be useful for the macro-eNB to signal AMBR of the UE's subscription, as well as for GBRs and AMBR, the percentage shares (if not 100%) that the pico-eNB is expected to schedule.”) wherein the OoS parameter comprises a GBR parameter indicating the second splitting proportion of the GBR and instructs the second base station to operate according to the second 
in order to improve communication efficiency by configuring channel qualities among independent schedulers([0153])
Pelleteir and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelleteir with the technique of DRB/QoS configuration in Wu in order to improve communication efficiency by configuring channel qualities among independent schedulers.  

Regarding claim 2.  Pelletier, Xiong and Wu The method according to claim 1, and Pelletier teaches further comprising: establishing, by the apparatus, with the first base station according to: 
packet data convergence protocol, PDCP, entity; (¶0008, a respective BEARER parameter used for ciphering transmissions to the second PDCP entity at the second serving site may be determined based on a layer identity associated with the second serving site.)   
radio link control, RLC, entity; (¶0157, “PDCP PDUs associated with SRB(x) may be transferred via the data path associated with the MeNB (e.g., using an RLC entity located at the MeNB) and/or may be transferred via the data path associated with the SCeNB (e.g., using an RLC entity”) 
hybrid automatic retransmission request, HARQ, entity; (¶0191, Each of the MAC instances may use an independent MAC configurations, for example independent sets of… HARQ entities, ) and 
logic channel, LCH (¶0009, The WTRU may be configured to data associated with at least one logical channel using either of the first MAC instance or the second MAC instance.) 



Regarding claim 4. Pelletier, Xiong and Wu teaches The method according to claim 3, and Pelletier teaches
 further comprising: establishing, by the apparatus, a signaling radio bearer (SRB) with the second base station.  (¶0124 A secondary connection (e.g., the connection established with the SCeNB) may be augmented to include an additional SRB (e.g., SRB(y),) 

Regarding claim Claims 7, Pelletier, Xiong and Wu teaches An apparatus, comprising: at least one processor; (Pelletier, Fig. 1B, 118) and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Ibid. 130 and 132), wherein the programming instructions instruct the at least one processor to carry out the method in claim 1. 

Regarding claim 8, 9 and 10, Pelletier, Xiong and Wu teaches A non-transitory computer-readable storage medium comprising instructions, (Pelletier Fig. 1B, 130 and 132) that when executed by at least one processor, (Ibid. 118 processor) cause the at least one processor to carrying out the method in claims 2, 3, 4, respectively. 

Regarding claim 13 Pelletier, Xiong and Wu teaches A non-transitory computer-readable storage medium comprising instructions, (Pelletier Fig. 1B, 130 and 132) that when executed by at least one Ibid. 118 processor) cause the at least one processor to carrying out the method in claim 1.  They are rejected for the same reason. 

Regarding claim 14. Pelletier, Xiong and Wu teaches The method according to claim 1, and Xiong teaches wherein 
the downlink data comprises first downlink data received from the first base station  (¶0082, Step 907. IP data traffic splitting is performed at the macro base station of the LTE for the downlink data. Services having high QoS requirements such as speech and video are still scheduled by primary component carriers PCCs) and 
second downlink data received from the second base station, (Id. services having low Qos requirements are provided by SCCs, and pdcch scrambling is performed by adopting the C-RNTI 2 obtained through random access of the LoMo.) and 
wherein the second downlink data received from the second base station comprises data received by the second base station from the first base station.( ¶0082, Step 907. IP data traffic splitting is performed at the macro base station of the LTE for the downlink data).

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier, Xiong and Wu as applied to claim 1  above, and further in view of Kim; Sang-Bum et al. US 20120196645 A1. 
Regarding claim 5. Pelletier, Xiong and Wu teaches The method according to claim 1, but it does not teach 
further comprising: generating, by the apparatus, a power headroom report (PHR) comprising a first power headroom (PH) of a first cell in the first base station and a second PH of a second cell in the second base station; and sending, by the apparatus, the PHR to the first base station. 

generating, by the apparatus, a power headroom report (PHR) comprising a first power headroom (PH) of a first cell in the first base station (¶0079, UE 710 logs the above-mentioned measurement information in PHR-related report information, and reports the PHR-related report information to the eNB 705 in step 740) and a second PH of a second cell in the second base station; and sending, by the apparatus, the PHR to the first base station. (¶0079, Even when the UE 710 is connected to an eNB 715 other than the eNB 705 at the time to log the PHR-related report information, it may report the PHR-related report information to the eNB 715 in steps 770 and 780.)
in order to optimize uplink coverage by efficiently reporting PH.  (¶0007). 
Pelletier and Kim 2012 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious at the time the invention was made to a person with ordinary skill in the art to modify the method in Kim with the technique of Power reporting in Kim 2012  in order to optimize uplink coverage by efficiently reporting PH.

Claim 11 recites apparatus carrying out the method in claim 5.  It is rejected for the same reason. 

Claim 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier, Xiong,  Wu  and Kim as applied to claim 5 above, and further in view of Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) protocol specification (Release 10) 3GPP TS 36.321 VI 0.6.0 (2012-09) (hereinafter 36.321)


	However, 36.321 taches 
wherein the first PH including a first type and a second type of the PH, the second PH includes a first type and a second type of the PH. (§5.4.6) in order to improve wireless coerage by accommodating PH reporting for multiple cell carriers. 
Pelletier and 36.321 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious at the time the invention was made to a person with ordinary skill in the art to modify the method in Pelletier with the technique of types of power reporting in 36.321 in order to improve wireless coverage. 

Pelletier , Xiong, Wu and Kim teaches the apparatus in Claim 12 carrying out the method in claim 6.  It is rejected for the same reason. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468